PER CURIAM.
The appellant, in the conclusion of her brief, states:
“In view of the misconception of law by the lower Court, this cause should, be remanded with instructions to find the defendant in contempt, to take testimony as to attorney’s fees, to award petitioner’s attorney a reasonable fee and to modify the Property Settlement Agreement.”
We find no error in the order of the trial judge refusing to find appellee in contempt so we affirm and also deny any attorneys’ fees in this case.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.